UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 18-7400


KAREEM LOCKE

            Plaintiff - Appellant

v.

BENJAMIN CARVER, Disciplinary Hearing Ofc.,

                    Defendant - Appellee,

             and

GEORGE SOLOMON, Director of Prisons; CHRISTOPHER RICH, Deputy Head
S.R.G. Ofc.; KENNETH DIGGS, Captain/Asst. Supt. of Custody; SAMANTHA
HORNE, S.R.G. Ofc.; DANIEL HATLEY, S.R.G.I.O. Ofc./Programmer,

                    Defendants.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Frank D. Whitney, Chief District Judge. (3:17-cv-00337-FDW)


Submitted: April 23, 2019                                        Decided: May 2, 2019


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.
Kareem Locke, Appellant Pro Se. Alan Dale McInnes, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Kareem Locke seeks to appeal the district court’s order granting Benjamin

Carver’s motion for summary judgment and terminating him as a party. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order Locke

seeks to appeal is neither a final order nor an appealable interlocutory or collateral order.

Accordingly, we grant Carver’s motion to dismiss and dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                               DISMISSED




                                             3